Title: To George Washington from Nicholas Cooke, 12 July 1775
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence July 12th 1775

I beg Leave to congratulate your Excellency upon your being appointed General of the Armies of the United Colonies; which hath given sincere Pleasure to every Friend of America, and will I hope prove glorious to yourself, and be attended with essential Advantages to your Country.
The General Assembly of this Colony have the deepest Sense of the Necessity of a strict Union, and the most vigorous Efforts,

of the Colonies to preserve them from unlimited Servitude; and their utmost Exertions in the common Cause may be depended upon.
I also assure your Excellency that I shall give you every possible Assistance in my Power; and that I am with very great Regard, Sir, Your Excellency’s most obedient humble Servant

Nichols Cooke

